Citation Nr: 1600725	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-19 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES 

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), anxiety, panic disorder without agoraphobia, sleep disorder and depression.

4.  Entitlement to an initial compensable rating for residuals of umbilical hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to February 1999, with subsequent service in the Texas National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2012 and March 2012 (notice letter sent April 2012) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  The February 2012 rating decision, in pertinent part, denied service connection for PTSD and panic disorder without agoraphobia and declined to reopen the claims of service connection for left shoulder and left knee disabilities.  (The Board notes that the RO characterized the Veteran's panic disorder "with" agoraphobia, however, the actual diagnosis by Dr. Hsi is "without" agoraphobia.  The Board has made the correction to accurately reflect the diagnosis).  The March 2012 rating decision granted service connection for residuals of an umbilical hernia repair with a rating of 0 percent from July 20, 2010.  

The Board has recharacterized the psychiatric disorder claims on appeal (as reflected on the title page of this decision) to include all psychiatric disabilities in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

While the RO declined to reopen the claims of service connection for left shoulder and left knee disabilities on the bases that no new and material evidence had been submitted, evidence associated with the record subsequent to the July 2008 final Board decision includes service department records.  The July 2008 Board decision noted that the Veteran's service treatment records from his period of active duty were unavailable.  The record shows that since then (in November 2010) service department records (including some STRs from his period of active duty) were received and attached to the record.  Under 38 C.F.R. § 3.156(c)(1)(i), if at any time after VA issues a decision on a claim VA receives or associates with the record relevant official service department records that existed but were not associated with the record when VA first decided the claim, VA will reconsider the claim.  Consequently, with respect to the claims for service connection for left shoulder and left knee disabilities, reconsideration is warranted.

The issues of entitlement to service connection for left shoulder and left knee disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD; the evidence does not show that anxiety, panic disorder without agoraphobia, sleep disorder, and depression, or any acquired psychiatric disorder had its onset in service, or that any current acquired psychiatric disorder is related to the Veteran's military service.

2.  Throughout the appeal period the Veteran's residuals of umbilical hernia repair has been manifested as small, reducible, or without true hernia protrusion.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disability, to include PTSD, anxiety, panic disorder without agoraphobia, sleep disorder and depression, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for a compensable rating for residuals of umbilical hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7338 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in July 2010, August 2010 and September 2010 VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  It is not alleged that notice was less than adequate.

The record may not contain all of the Veteran's service treatment records (STRs), but the record shows that further efforts to develop these records would be futile.  In November 2005, VA made a formal determination that the Veteran's service records were unavailable, and listed the efforts to secure them, including requesting that the Veteran provide copies of any such records in his possession.  Subsequently, the 2008 Board decision noted that the RO was able to obtain STRs from the Veteran's Texas National Guard service.  In March 2010 the Veteran submitted 3 pages of STRs.  Around that same time the RO received additional service department records, including the Veteran's December 1995 enlistment examination.  To the extent there remain STRs that are unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  The cited caselaw does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Regarding the claim for an initial compensable rating for residuals of umbilical hernia repair, the March 2012 rating decision on appeal granted service connection for residuals of umbilical hernia repair and assigned a disability rating and effective date for the award; therefore, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2010 letter provided notice on the "downstream" issues of disability ratings and effective dates, prior to the March 2012 rating decision.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Pertinent private and VA medical records have been secured.  The Veteran was not afforded a VA examination to determine the etiology of any psychiatric disability.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Here, the McLendon criteria are not satisfied.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the competent evidence does not indicate that there is a relationship between service and a psychiatric disability.  As such, an examination is not required.  

Regarding the claim for an initial compensable rating for residuals of umbilical hernia repair, the Veteran underwent a VA hernias examination in March 2012.  The Board finds the examination report adequate for adjudication purposes.  The examiner obtained a reported history from the Veteran and conducted a thorough examination.  As such, the examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the Veteran's residuals of umbilical hernia repair to provide probative medical evidence adequate for rating purposes.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the  analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection Claim

In general, service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD (when the stressor is not one of those enumerated in 38 C.F.R. § 3.304(f)(1-5)) requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f)

Unless PTSD is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Under the law, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.

In this instance, the Veteran sought and was denied entitlement to service connection for PTSD and panic disorder with[out] agoraphobia, and the record reflects various psychiatric diagnoses including anxiety, sleep disorder and depression.  The Board notes that in Clemons, 23 Vet. App. 1, the U. S. Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Board will thus consider entitlement to an acquired psychiatric disability to include PTSD, anxiety, panic disorder without agoraphobia, sleep disorder and depression as raised by the record.

The Veteran's STRs (active duty) are unavailable, with the exception of a few treatment records and his medical examination report at enlistment that do not mention a psychiatric disability of any kind.  On May 2001 Report of Medical History (National Guard), the Veteran reported he did not have frequent trouble sleeping, depression, excessive worry, loss of memory, amnesia, or nervous trouble of any sort.  On May 2001 National Guard periodic Report of Medical Examination he had a normal psychiatric evaluation.  On a May 2001 Texas Army National Guard Worksheet for Annual Medical Screening Certificate, the Veteran answered "No" to the question "Do you feel you have mental or psychological problems? (Feel depressed personal problems, etc.)".  

The Veteran had a September 2007 impression of depression reported by Dr. Smith, a private physician.  Psychotherapy progress notes by a licensed, certified social worker from October 2007 to September 2010 indicate the Veteran presented in the sessions with depression, anxiety and some panic attacks.  Topics were discussed and goals were set in the sessions, but no diagnosis was rendered.  Private treatment records from November 2007 to April 2009 show a variety of assessments to include anger, irritation, anxiety, and sleep disorder; he was prescribed medication.

In April 2010 the Veteran saw Dr. Soriano (private physician) for an annual physical.  He had no concerns at that time.  Psychological evaluation revealed negative findings for depression, anxiety, high stress level, sleep disturbance, and suicidal ideation.  The assessments were well adult examination and anxiety (unspecified).  

In May 2010 and August 2010 written statements in support of his claim, the Veteran noted that the stressful incidents he observed during service were from 1996 to 1997 while stationed at Camp Casey, Korea.  He was a driver for the HHC 1/72 Armor Company Commander, CPT S.  He was tasked with providing road guard duties for all 72nd Armor companies and assigned support units during road marches to ranges, field exercises and in the event of defense deployments.  He witnessed several vehicular accidents and serious injuries during that time; the most serious occurred in February/March 1997 when a civilian South Korean driver was killed in a collision with one of their trucks.  The Veteran was told to secure the area, provide first-aid, if possible, and wait for the South Korean police to arrive.  The scene was very gruesome.  He has tried to put the very disturbing images out of his mind.  He also saw women and children injured in accidents, which caused him anxiety.  He began having serious problems dealing with his emotions and had difficulty sleeping, and more tragic events would cause a full panic attack that could take hours or days to recover from.  After discharge from the National Guard, he sought medical treatment from Dr. Smith, who prescribed an antidepressant.  He was subsequently referred to Dr. Black, who also prescribed antidepressant and anti-anxiety medications.  A new physician, Dr. Soriano, prescribed medication for panic attacks and anxiety.  He currently has problems with sleep, anxiety and depression.  He stated that he lives in a state of panic and fear relative to events requiring medical attention for him or his family.  He noted that he suffers from occupational and social impairments that hinder his everyday life.  He feels his exposure to such events has led to him having PTSD.

In an April 2011 psychological evaluation by Dr. Hsi, licensed psychologist, noted that the Veteran's problems involved significant debilitating anxiety and panic attacks isolated to catastrophic fears about the health of his daughters.  He reported witnessing severe injuries and deaths of individuals, including children, during his military deployment.  He related his most recent episode of anxiety to an extended period of continuously monitoring his youngest daughter as she recovered from moderate respiratory illness and distress.  He maintained his vigil without sleep.  Since then he has reported significantly elevated anxiety whenever his daughters experience illness, especially respiratory.  He reported symptoms of extreme anxiety, fearfulness, uncontrollable panic attacks, significant sleep disturbance, extreme concentration problems, irritability, nervousness, appetite disturbance, indecision, need to avoid certain places, chest pains, nausea, upset stomach, trouble getting his breath, hot and cold spells, and numbness and weakness.  He was diagnosed with panic disorder without agoraphobia.

In November 2011 the AOJ researched the Veteran's alleged stressors.  The research was coordinated with the Army Center of Military History (ACMH), the National Archives and Records Administration (NARA), the Eighth United States Army South Korea (EUSAK), and the U.S. Army Combat Readiness/Safety Center.  Data from these sources revealed that Headquarters and Headquarters Company, 1st Battalion, 72d Armor (HHC, 1st Bn, 72d Ar) was stationed in Camp Casey in 1996 and 1997.  Unit records retired by the lst Bn, 72d Ar for 1997 were not located.  The Historian could not document a serious accident involving a tank with U.S. personnel during the cited time period.  The U.S. Army Combat Readiness/Safety Center was unable to document the incident reported by the Veteran as taking place.  There was one incident involving the HHC, 1st Bn 72d Ar that resulted in the death of a Korean national, which occurred in August 1996, when a HMMWV driven by a unit soldier who was driving back to Camp Casey hit and killed a Korean female national who was walking along the side of the road.  Neither the driver nor passenger was the Veteran.  

In November 2011 the Joint Services Records Research Center (JSRRC) issued a memorandum of formal finding of a lack of information required to corroborate the Veteran's stressors.  All procedures to obtain such information from the Veteran were properly followed.  All efforts to obtain the needed information have been exhausted and any further attempts would be futile.

In light of the above, the Board finds that service connection for an acquired psychiatric disability to include PTSD, anxiety, panic disorder without agoraphobia, sleep disorder and depression is not warranted.  There is no diagnosis of PTSD or any psychiatric disability shown to have been manifested in service or developed as a result of an established event, injury, or disease during military service.  There are no medical reports of record containing a verified diagnosis of PTSD with reference to the applicable criteria.  The record shows that from September 2007 to August 2008 and April 2010 the Veteran was variously diagnosed by private medical professionals with depression, anger, irritation, anxiety, and sleep disorder.  In April 2011 Dr. Hsi diagnosed panic disorder without agoraphobia.  Thus, according to the evidence of record, a psychiatric disability was first documented in 2007, approximately 8 years after active duty service, and 4 years following his National Guard service.  Consequently, service connection for an acquired psychiatric disability to include PTSD, anxiety, panic disorder without agoraphobia, sleep disorder and depression on the basis it became manifest in service and has persisted since is not warranted. 

Private treatment records show the Veteran was treated beginning in 2007 for various mental health disabilities.  However, there is no competent (medical) evidence that directly addresses the matter of a nexus between the Veteran's current acquired psychiatric disability and his service.  To the extent that the Veteran alleges he has PTSD related to a stressor event in service, as a layperson, he is not competent to establish a diagnosis of a psychiatric disability based on his own personal observation.  Moreover, while the Veteran is competent to describe symptoms and when they occurred, he is not necessarily competent to identify the specific underlying psychiatric disorder that is the source of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of a specific psychiatric disability is a medical question; the Veteran does not cite to a medical opinion that is deemed adequate.  Accordingly, the Board must conclude that the Veteran's claim of entitlement to service connection for an acquired psychiatric disability to include PTSD, anxiety, panic disorder without agoraphobia, sleep disorder and depression must be denied.

Further, with regard to the claim for PTSD, the RO determined that there was insufficient information to corroborate the stressful events alleged by the Veteran.  The Veteran, therefore, argues that according to the "new regulations regarding PTSD" evidence to corroborate the claimed in-service stressor is no longer required.  The Veteran is referring to VA's revised rule that addresses service connection for PTSD.  75 Fed. Reg. 39843 (July 13, 2010). The revision applies to all claims pending before VA on or after the rule's effective date, as here, and is as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  These provisions do not apply because the Veteran does not have a diagnosis of PTSD and his reported stressors are unrelated to hostile military or terrorist activity.  

The preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability to include PTSD, anxiety, panic disorder without agoraphobia, sleep disorder and depression, and the appeal with regard to this matter must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Increased Rating Claim

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Separate diagnostic codes identify the various disabilities.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate ratings ("staged ratings") may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected residuals of umbilical hernia repair is currently rated 0 percent under 38 C.F.R. § 4.114, Code 7338, analogous to an inguinal hernia.  See 38 C.F.R. §§ 4.20, 4.27.  

Under 38 C.F.R. § 4.114, Code 7338, a hernia that is small, reducible, or without true hernia protrusion or one that is not operated, but remediable are both rated 0 percent.  A 10 percent rating is warranted if the hernia is postoperative and recurrent, readily reducible, and well supported by truss or belt.  A 30 percent rating is warranted if the hernia is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is warranted if the hernia is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Code 7338.

The Veteran asserts he had only one incident of hernia protrusion since his surgery in 2003 and it was fairly easily reducible.  He relates that his claim for compensation is primarily for the pain and discomfort from chronic scar tissue and possible nerve entrapment from the "mesh" as a result of surgical repair of the umbilical hernia.  

A private treatment report dated in February 2008 notes that an umbilical hernia was coming back and was painful; and that his child had jumped on his stomach, which hurt the "old mesh".  According to the Veteran, the "mesh was displaced and causing pain[;]" and Dr. Black had pushed the protrusion back externally.

In an August 2010 statement, the Veteran noted that since the umbilical surgery he has endured repeated episodes of sharp shooting pain from the location of the repair, which is more pronounced when he lifts, coughs, or bends over.  He stated that there had been several times when he could feel the mesh travel and he would be forced to push it around with his fingers to find a position that did not cause a sharp pain under the skin.  He stated that he complained to his doctor, but aside from pain management there was little she could do.  He noted that when he told his doctor of the intense shooting pains radiating from the area, she told him that she suspected it was due to scar tissue and possible nerve entanglement from the repair.  

On March 2012 VA hernias/digestive conditions examination, the Veteran reported having brief, occasional (once or twice per week), shooting pains in the navel radiating "to [his] crotch" upon lifting something heavy or engaging in activities that increase the abdominal pressure suddenly.  An umbilical hernia repair was performed in June 2003.  On examination, no hernia was detected.  The examiner described the hernia as healed postoperative umbilical hernia repair, nontender, no scarring visible and no swelling.  There was no indication for a supporting belt.  The diagnosis was umbilical hernia, diagnosed in June 2003.  There were no scars, surgical or otherwise, related to the umbilical hernia.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the umbilical hernia.  The hernia condition did not impact the Veteran's ability to work.

In reviewing the evidence of record, the Board finds that a compensable disability rating for the Veteran's residuals of umbilical hernia repair is not warranted.  A compensable rating for the Veteran's residuals of umbilical hernia repair (10 percent) would require a postoperative recurrent hernia that is readily reducible and well supported by truss or belt.  The evidence shows the Veteran underwent umbilical hernia repair in 2003 and on his most recent VA examination (March 2012) a hernia was not detected.  Consequently, a compensable (10 percent) rating for residuals of umbilical hernia is not warranted.  

The Board acknowledges the Veteran's complaints of pain associated with his hernia repair.  In August 2010 he related that since the umbilical surgery (2003) he has endured repeated episodes of sharp shooting pain from the location of the repair for which he sought medical attention.  The Board notes that complaints of pain are merely reports of symptoms and do not reflect a compensable disability entity.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Further, the Veteran essentially reported that his doctor told him she suspected that the pain at the surgical area was due to scar tissue and possible nerve entanglement from the repair.  To the extent the Veteran is attempting to identify an underlying malady or condition associated with the pain he has experienced, his account of what the physician purportedly said, filtered through his sensibilities, is simply too attenuated and inherently unreliable to constitute probative medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Furthermore on subsequent examination in March 2012 there were no scars (surgical or otherwise) or other pertinent physical findings, complications, or conditions noted.

The Board finds that the March 2012 VA examination report is the most probative evidence for assessing the Veteran's residuals of umbilical hernia repair.  Therefore, the Board determines that the Veteran's disability is most appropriately rated as 0 percent and an initial compensable rating is not warranted at any time since the award of service connection.

Moreover, the evidence shows the Veteran underwent surgery for his umbilical hernia in 2003, and thus, the Board has considered whether a compensable rating is warranted under Code 7339 for postoperative ventral hernia.  To warrant a compensable (20 percent) rating under Code 7339 a postoperative ventral hernia must be small, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt; and such is not shown in the evidence of record in this instance.  Therefore, a compensable rating under Code 7339 is not warranted.

As the evidence shows that the Veteran's residuals of umbilical hernia repair symptomatology were fairly consistent throughout the appeals period, a staged rating is not for application in this instance.  See Fenderson, 12 Vet. App. 119.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for the Veteran's service-connected residuals of umbilical hernia repair. 

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's residuals of umbilical hernia repair.  There is no objective evidence of impairment due to symptoms of the umbilical hernia repair not encompassed by the schedular rating assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of his residuals of umbilical hernia repair is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to his residuals of umbilical hernia repair.  It was noted on examination in March 2012 that the Veteran's residuals of umbilical hernia repair does not impact his ability to work.  Accordingly, the Board finds that the matter of entitlement to a total rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for an acquired psychiatric disability to include PTSD, anxiety, panic disorder without agoraphobia, sleep disorder and depression is denied.

Entitlement to an initial compensable rating for residuals of umbilical hernia repair is denied.


REMAND

The RO declined to reopen the claims of service connection for left shoulder and left knee disabilities on the bases that no new and material evidence had been submitted.  These claims were not adjudicated on the merits.  In light of the fact the RO did not reopen the claims of service connection for left shoulder and left knee disabilities, and therefore the claims have not been adjudicated on the merits; a remand is needed for a proper merits adjudication of the claims in the first instance.  

The Veteran underwent a VA examination of the left knee in January 2012.  He was diagnosed with left knee strain.  The examiner indicated in the examination report that addendum and medical opinion were pending imaging reports.  The record does not show that addendum, medical opinion and imaging reports, related to the Veteran's left knee disability, have been associated with the record.  As such, a remand is necessary to have the AOJ associate any imaging reports of the left knee with the record and have a VA physician complete the examination report by including a medical opinion and addendum.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any private or VA clinical and treatment records related to the left shoulder and to the left knee, to specifically include the left knee imaging reports developed in conjunction with the January 2012 VA examination.

2.  The Veteran's entire record should be returned to the January 2012 VA examiner for review and a supplemental medical opinion as to whether his left knee disability is related to his service and/or events therein.  [If the January 2012 examiner is not available, another opinion provider should provide the opinion, with an examination developed only if deemed necessary by the opinion provider].  The consulting opinion-provider should provide an opinion that responds to the following: 

Is it at least as likely as not (a 50% or greater probability) that the Veteran's left knee disability was incurred in or caused by his service and/or events therein, including service in the National Guard?  The opinion provider should consider and discuss as necessary any imaging reports that were developed in conjunction with the January 2012 VA examination.

A complete rationale for all opinions must be provided.

3.  The AOJ should reconsider the claims of service connection for left shoulder and left knee disabilities on the merits under 3.156 to include consideration of all evidence added to the record.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


